EXHIBIT 10.1

 



EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of January 7,
2016 (the “Effective Date”), by and between Varonis Systems, Inc., a Delaware
corporation (the “Company”), and Eric Mann (“Executive”), to be effective on the
Effective Date (as defined below). Where the context permits, references to “the
Company” shall include the Company and any successor of the Company.

 

W I T N E S S E T H:

 

WHEREAS, the Company desires to engage Executive because Executive has the
requisite skills, qualifications and knowledge to serve the Company in the
position of Chief Operating Officer; and

 

WHEREAS, the Company and Executive mutually desire to enter into this Agreement,
which sets forth the terms and conditions of Executive’s employment as of the
Effective Date.

 

NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements herein contained, together with other good and valuable consideration
the receipt of which is hereby acknowledged, the parties hereto do hereby agree
as follows:

 

1.                  SERVICES AND DUTIES. As of the Effective Date, Executive
shall serve as Chief Operating Officer of the Company and in such position shall
have the primary, direct and supervisory duties, responsibilities and authority
commensurate with the status of an individual holding such position in a company
similarly situated to the Company and shall render services consistent with such
position. In all cases, Executive shall be subject to the supervision and
authority of, and shall report to, the Chief Executive Officer and Board of
Directors of the Company (the “Board of Directors”). While employed by the
Company, Executive agrees to devote substantially all of his working time and
efforts to the business and affairs of the Company and its subsidiaries, subject
to periods of vacation and sick leave to which he is entitled pursuant to this
Agreement and in accordance with the Company’s policies in effect at such time.
Notwithstanding the foregoing, nothing herein shall preclude Executive, so long
as Executive delivers advance written notice to the Company, from participating
in or serving on the board of directors or similar governing body of a
corporation or other business entity, (other than a business entity in a
competitive business as described in Section 6(c)) or of charitable, religious,
social or educational organizations in so far as such participation or service
does not unreasonably interfere, individually or in the aggregate, with
Executive’s performance of his obligations to the Company. Executive agrees to
discharge his duties diligently, faithfully and consistent with his
understanding of the best interests of the Company. Notwithstanding the
foregoing or anything else contained in this Agreement, the Company retains the
right to terminate Executive’s employment at any time for any reason or no
reason (and whether or not for Cause (as defined below)).

 


 



2.                  EMPLOYMENT TERM. Unless Executive’s employment shall sooner
terminate pursuant to Section 5 of this Agreement, the Company shall employ
Executive under the terms of this Agreement for the period commencing on the
Effective Date and ending on the third (3rd) anniversary of the Effective Date
(the “Initial Term”); provided, however, that commencing on the expiration of
the Initial Term and each anniversary thereafter, the term of this Agreement
shall be deemed to be automatically extended, upon the same terms and
conditions, for successive periods of one (1) year each (each, an “Extended
Term”), unless Executive or the Company, as the case may be, at least ninety
(90) days prior to the expiration of the Initial Term or any Extended Term,
provides written notice to the other of its intention not to renew this
Agreement. The period during which Executive is employed pursuant to this
Agreement, including any Extended Term in accordance with the preceding
sentence, shall be referred to as the “Term.”

 

3.                  COMPENSATION.

 

(a)                Base Salary. As compensation for Executive’s services to the
Company, the Company shall pay Executive an annual base salary (as in effect
from time to time, the “Base Salary”) at an initial rate of $350,000 per year
(pro-rated for any partial year). The Base Salary shall be paid to Executive in
accordance with the usual payroll practices of the Company in effect from time
to time. The Base Salary may be increased (but not decreased other than pursuant
to an across-the-board reduction that applies to all employees or solely to
senior executives of the Company) in the sole discretion of the Compensation
Committee of the Board of Directors (the “Compensation Committee”) or the Board
of Directors.

 

(b)               Annual Incentive. Executive shall have a target commission
bonus opportunity equal to the then-existing Base Salary, to be earned and paid
in accordance with the terms of Executive’s sales compensation plan.

 

(c)                Withholding. All taxable compensation payable to Executive
pursuant to this Agreement shall be subject to any applicable withholding taxes
and such other taxes as are required under Federal law or the law of any state
or governmental body to be collected with respect to compensation paid by the
Company to Executive.

 

4.                  BENEFITS AND PERQUISITES.

 

(a)                Welfare Benefits; Paid Time Off. While employed by the
Company, Executive will be entitled to participate, to the extent eligible
thereunder, in all benefit plans and programs maintained from time to time for
the Company’s employees, including, without limitation, medical, dental and
other benefits such as a 401(k) plan, in accordance with the terms thereof in
effect from time to time, on a basis no less favorable than other senior
management employees of the Company. For purposes of clarification, nothing
contained in this Agreement shall limit or otherwise affect the ability of the
Company or any of its Affiliates (if applicable) to amend, terminate or
otherwise modify any such benefit plan or program now or hereafter in existence
in accordance with its terms and applicable law. Notwithstanding any other
policy, plan or program of the Company, Executive shall be entitled to not less
than thirty days of paid vacation per calendar year, which may be carried over
one year to the extent not used in any given calendar year.

 

(b)               Reimbursement of Expenses. The Company shall reimburse
Executive for any expenses reasonably and necessarily incurred by Executive
during the Term in furtherance of Executive’s duties hereunder, including
travel, meals and accommodations, upon submission by Executive of vouchers or
receipts and in compliance with such rules and policies relating thereto as the
Company may from time to time adopt.

 

2 

 



(c)                Company Equity. As an inducement to become employed by the
Company, subject further to the approval of the Compensation Committee at a
regularly scheduled meeting, Executive shall be granted a total of 85,000
restricted stock units of the Company (the “RSUs”) and 85,000 options to
purchase shares of the Company’s common stock (the “Options”). The RSUs and
Options shall be subject to a vesting schedule, as well as all other terms and
conditions set forth in the Company’s equity incentive plan pursuant to which
the RSUs and the Options are granted and to the Company’s standard RSU and stock
option award agreement to be executed by Executive upon grant. One quarter (1/4)
of the grant amount of the RSUs shall vest annually upon the end of the month
following the anniversary of the grant date, and one quarter (1/4) of the
Options shall vest on the one (1) year anniversary of the grant date, and one
forty-eighth (1/48th) of the Options shall vest on the same day of each the
forty-eight (48) months thereafter as the grant date, in each case subject to
Executive continuing to be an employee of the Company through each such date,
except as provided herein.

 

5.                  TERMINATION. Executive’s employment shall be terminated at
the earliest to occur of the following: (i) the end of the Term; (ii) the date
on which the Board delivers written notice that Executive is being terminated
for “Disability” (as defined below); or (iii) the date of Executive’s death. In
addition, Executive’s employment may be earlier terminated (1) by the Company
for “Cause” (as defined below), effective on the date on which a written notice
to such effect is delivered to Executive; (2) by the Company at any time without
Cause, effective on the date on which a written notice to such effect is
delivered to Executive or such other date as is reasonably designated by the
Company in such notice; (3) by Executive for “Good Reason” (as defined below),
effective thirty-one (31) days following the date on which a written notice to
such effect is delivered to the Company; or (4) by Executive without Good Reason
at any time, effective ninety (90) days following the date on which a written
notice to such effect is delivered to the Company; provided, however, that the
Company may specify an earlier effective date for a termination effected
pursuant to clauses (3) or (4).

 

(a)                For Cause Termination. If Executive’s employment with the
Company is terminated by the Company for Cause, Executive shall not be entitled
to any further compensation or benefits other than: (i) any accrued but unpaid
Base Salary, payable as provided in Section 3(a) hereof; (ii) any accrued but
unused paid time off, payable at the same time as the Base Salary and in
accordance with Section 3(a) hereof; (iii) reimbursement for any business
expenses properly incurred by Executive prior to the date of termination in
accordance with Section 4(b) hereof, payable in accordance with Section 4(b)
hereof; (iv) vested benefits, if any, to which Executive may be entitled under
the Company’s employee benefit plans as of the date of termination, payable in
accordance with the terms of the relevant employee benefit plans (collectively,
the “Accrued Benefits”); and (v) an amount equal to the amount of the annual
commissions earned by Executive but not paid prior to Executive’s date of
termination (the “Pro-Rata Bonus”), to be paid in a lump sum in accordance with
the terms of Executive’s sales compensation plan.

 

3 

 



(b)               Termination by the Company without Cause or by Executive for
Good Reason. If Executive’s employment is terminated by the Company other than
for Cause or by Executive for Good Reason and Section 5(c) is not then
applicable, then Executive shall be entitled to the Accrued Benefits payable as
provided in Section 5(a) hereof and subject to Executive’s execution and
non-revocation of a general release of claims relating to Executive’s employment
and service as an officer with the Company in a form reasonably satisfactory to
the Company (the “Release”) within thirty (30) days following the date of
termination (or such longer period as may be required by applicable law for the
effectiveness of the Release):

 

(i)                 if the termination occurs within one (1) year of the
Effective Date, an amount equal to one-third (1/3) of the Base Salary as of the
date of termination; if the termination occurs more than one (1) year but less
than two (2) years following the Effective Date, an amount equal to one-half
(1/2) of the Base Salary as of the date of termination; and if the termination
occurs two (2) years or more following the Effective Date, an amount equal to
the Base Salary as of the date of termination, in any case, payable in a lump
sum on the 60th day following the date of termination; and

 

(ii)               the Pro-Rata Bonus, to be paid in a lump sum in accordance
with the terms of Executive’s sales compensation plan.

 

(c)                Termination in Connection with a Change in Control. If
Executive’s employment hereunder is terminated (i) by the Company other than for
Cause or (ii) by Executive with Good Reason, in either case within one year
following a “Change in Control” (as such term is defined in the Company’s 2013
Omnibus Equity Incentive Plan, as may be amended from time to time, and provided
that no Change in Control for this purpose shall occur unless the relevant
transaction constitutes a “change in control event” under Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”)), then Executive shall be
entitled to (i) the Accrued Benefits and (ii) upon Executive’s execution and
non-revocation of the Release within thirty (30) days following the date of
termination (or such longer period as may be required by applicable law for the
effectiveness of the Release):

 

(i)                 an amount equal to one (1.0) times the Base Salary as of the
date of termination, payable in a lump sum on the 60th day following the date of
termination;

 

(ii)               an amount equal to Executive’s target annual commissions as
set forth in Section 3(b) for the year of termination, to be paid in a cash lump
sum on the 60th day following the date of termination, to the extent such
amounts have not been previously paid to Executive for such year in accordance
with the terms of Executive’s sales compensation plan; and

 

(iii)             notwithstanding anything in the contrary in the applicable
option or equity-incentive plans, immediate vesting of all of Executive’s
outstanding equity-based awards, including the Options and the RSUs.

 

(d)               Voluntary Resignation by Executive without Good Reason;
Termination upon Death or Disability. If Executive voluntarily resigns his
employment without Good Reason or if Executive’s employment is terminated by
reason of Executive’s death or Disability, in lieu of any other payments or
benefits, Executive (or Executive’s beneficiary or estate, as applicable) shall
be entitled to the Accrued Benefits only.

 

4 

 



(e)                Expiration of Term. For the avoidance of doubt, upon the
expiration of Executive’s employment by the Company in accordance with Section 2
hereof, subject to the Company’s performance of its obligations in accordance
with the provisions of Sections 3, 4 and 5 hereof, the parties’ obligations
hereunder, other than with respect to the provisions set forth in Sections 6, 8
and 9 hereof, shall expire.

 

(f)                Clawback. Notwithstanding anything herein to the contrary, if
(A) Executive breaches any of the restrictive covenants set forth in Section 6
hereof or any other restrictive covenants (including those restrictive covenants
contained in the Restrictive Covenant Agreement) and (B) the Company provides
Executive with written notice of such breach, the Company shall not be required
to pay any amount pursuant to Section 5(b) or Section 5(c) and the Company shall
have the right to require Executive (and any heir, representative, successor or
assign of Executive) to repay any amount previously paid to Executive pursuant
to Section 5(b) or 5(c).

 

(g)               Definitions. For purposes of this Agreement:

 

“Affiliate” means a person that directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
the person specified.

 

“Cause” means (i) a material act of dishonesty made by Executive in connection
with Executive’s responsibilities as an employee which is materially injurious
to the financial condition or business reputation of the Company; (ii)
Executive’s conviction of or plea of nolo contendere to, a felony or any crime
involving fraud, embezzlement or any other act of moral turpitude; (iii)
Executive’s gross misconduct; (iv) Executive’s willful unauthorized use or
disclosure of any proprietary information or trade secrets of the Company;
(v) Executive’s willful and material violation of any written policies of the
Company; (vi) Executive’s material breach of any obligations under any material
written agreement or covenant with the Company; or (vii) Executive’s continued
failure to perform his employment duties after Executive has received a written
demand for performance from the Company which specifically sets forth the
factual basis for the Company’s belief that Executive has not substantially
performed his duties.

 

“Disability” means Executive’s inability, due to disability or incapacity, to
perform all of Executive’s duties hereunder on a full-time basis for (i) periods
aggregating one hundred eighty (180) days, whether or not continuous, in any
continuous period of three hundred and sixty five (365) days or (ii) where
Executive’s absence is adversely affecting the performance of the Company in a
significant manner, periods greater than ninety (90) days and Executive is
unable to resume Executive’s duties on a full time basis within ten (10) days
after receipt of written notice of the Board’s determination under this clause
(ii).

 

“Good Reason” means the occurrence, without the express prior written consent of
Executive, of any of the following circumstances, unless such circumstances are
corrected by the Company within thirty (30) days following written notification
by Executive (which written notice must be delivered within thirty (30) days
following the date Executive becomes aware of the occurrence of such
circumstances) that Executive intends to terminate Executive’s employment for
one of the reasons set forth below: (i) a material diminution of Executive’s
title, duties, responsibilities or authorities; (ii) the breach by the Company
of any material obligation on its part to be performed hereunder, including,
without limitation, Company’s failure or refusal to provide necessary capital
and support (budgetary and otherwise) to enable Executive to reasonably perform
the duties and responsibilities assigned to him; or (iii) ceasing to report
directly to the Chief Executive Officer of the Company.

5 

 



“Restrictive Covenant Agreement” means the Confidential Information, Invention
Assignment, At-Will Employment and Arbitration Agreement entered into between
Executive and the Company, as the same may be amended or replaced from time to
time or any successor agreement.

 

(h)               Resignation as Officer or Director. Upon a termination of
employment for any reason, Executive shall resign each position that Executive
then holds as an officer of the Company or as an officer or director of any of
the Company’s subsidiaries or Affiliates. Executive’s execution of this
Agreement shall be deemed the grant by Executive to the officers of the Company
of a limited power of attorney to sign in Executive’s name and on Executive’s
behalf any such documentation as may be required to be executed solely for the
limited purposes of effectuating such resignations.

 

(i)                 Section 409A. It is intended that (i) each installment of
the payments provided under this Agreement is a separate “payment” for purposes
of Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”),
and (ii) the payments satisfy, to the greatest extent possible, the exemptions
from the application of Section 409A of the Code provided under Treasury
Regulations 1.409A-1(b)(4), 1.409A-1(b)(9)(iii), and 1.409A-1(b)(9)(v).
Notwithstanding anything contained to the contrary in this Agreement, to the
extent required in order to avoid accelerated taxation and/or tax penalties
under Section 409A of the Code, Executive shall not be considered to have
terminated employment with the Company for purposes of this Agreement and no
payments shall be due to Executive under Section 5 of this Agreement until
Executive would be considered to have incurred a “separation from service” (as
such term is defined under Treasury Regulation 1.409A-1(h)) with the Company.
Notwithstanding anything to the contrary in this Agreement, if the Company
determines (1) that on the date Executive’s employment with the Company
terminates or at such other time that the Company determines to be relevant,
Executive is a “specified employee” (as such term is defined under Treasury
Regulation 1.409A-1(i)(1)) of the Company and (2) that any payments to be
provided to Executive pursuant to this Agreement are or may become subject to
the additional tax under Section 409A(a)(1)(B) of the Code or any other taxes or
penalties imposed under Section 409A of the Code, if provided at the time
otherwise required under this Agreement, then such payments shall be delayed
until the date that is six (6) months after the date of Executive’s “separation
from service” (as such term is defined under Treasury Regulation 1.409A-1(h))
with the Company, or, if earlier, the date of Executive’s death. Any payments
delayed pursuant to this Section 5(g) shall be made in a lump sum on the first
day of the seventh (7th) month following Executive’s “separation from service”
(as such term is defined under Treasury Regulation 1.409A-1(h)), or, if earlier,
the date of Executive’s death. In addition, to the extent that any
reimbursement, fringe benefit or other, similar plan or arrangement in which
Executive participates during his employment with the Company or thereafter
provides for a “deferral of compensation” within the meaning of Section 409A of
the Code, (x) the amount eligible for reimbursement or payment under such plan
or arrangement in one (1) calendar year may not affect the amount eligible for
reimbursement or payment in any other calendar year (except that a plan
providing medical or health benefits may impose a generally applicable limit on
the amount that may be reimbursed or paid), and (y) subject to any shorter time
periods provided herein or the applicable plans or arrangements, any
reimbursement or payment of an expense under such plan or arrangement must be
made on or before the last day of the calendar year following the calendar year
in which the expense was incurred.

 

6 

 



6.                  COVENANTS.

 

(a)                Non-Solicitation of Employees and Contractors. Executive
agrees that during the term of his employment and for a period of twelve (12)
months following Executive’s termination of employment for any reason, whether
such termination is initiated by the Company or Executive, Executive shall not,
directly or indirectly, without the prior written consent of the Company,
whether or not such action is initiated by Executive: (i) solicit, encourage or
attempt to solicit or encourage any employee or contractor of the Company to
terminate such work relationship, (ii) solicit, encourage or attempt to solicit
or encourage any employee or contractor of the Company to be employed by or
provide services to any person or entity other than the Company, or (iii) hire,
employ or engage any employee or contractor of the Company to work for a person
or entity other than the Company. The foregoing obligations shall apply to any
employee or contractor of the Company at the time Executive’s employment is
terminated as well as any such individuals who, either coincident with or within
twelve (12) months before the termination of Executive’s employment hereunder,
terminated their employment or engagement with the Company.

 

(b)               Non-Interference With Business Relations. Executive agrees
that during the term of his employment and for a period of twelve (12) months
immediately following the termination of his relationship with the Company for
any reason, whether such termination is initiated by the Company or Executive,
he will not, directly or indirectly, without the prior written consent of the
Company, whether or not such action is initiated by Executive: (i) do anything
or attempt to do anything to discredit or otherwise injure the reputation or
goodwill of the Company; (ii) solicit, induce, encourage or attempt to solicit,
induce or encourage any party or any existing or prospective counterparty
including, but not limited to, any advertiser, vendor, customer, employee,
contractor, distributor, manufacturer or any other existing or prospective
professional or business relation of the Company to not conduct business with
the Company, divert away any business from the Company, or to cease, limit or
reduce the level of business conducted between such business relation and the
Company; or (iii) in any way interfere or attempt to interfere with the
Company’s relationship with any party or existing or prospective counterparty,
including, but not limited to, any advertiser, customer, employee, independent
contractor, distributor, manufacturer or other professional or business relation
of the Company.

 

(c)                Non-Competition. Executive agrees that during the term of his
employment and for a period of twelve (12) months immediately following the
termination of his relationship with the Company for any reason, whether such
termination is initiated by the Company or Executive, he will not, directly or
indirectly, without the prior written consent of the Company, whether paid or
not: (i) serve as a partner, principal, licensor, licensee, employee,
consultant, contractor, officer, director, manager, agent, affiliate,
representative, advisor, promoter, associate, investor, creditor, or otherwise
in any other capacity for, (ii) own, purchase, organize, or take preparatory
steps for the organization or competition of, or (iii) build, design, finance,
acquire, lease, operate, manage, control, invest in, advise, work or consult for
or otherwise join, participate in or affiliate himself with, any business whose
business, products or operations are competitive (including by planning or
proposing to be competitive) with the Company’s data management and data
protection business. The foregoing covenant shall cover Executive’s activities
in every part of the world. Should Executive obtain other employment during his
employment with the Company or within twelve (12) months immediately following
the termination of his relationship with the Company, Executive agrees to
provide written notification to the Company as to the name and address of his
new employer, the position that he expects to hold, and a general description of
his duties and responsibilities, at least five (5) business days prior to
starting such employment.

 

7 

 



(d)               Restrictive Covenant Agreement. Executive agrees and
acknowledges that Executive has agreed to be bound by and comply with the terms,
conditions and restrictions contained in the Restrictive Covenant Agreement.

 

(e)                Acknowledgement. Executive acknowledges and agrees that: (i)
the business in which the Company is engaged is intensely competitive, (ii)
Executive’s employment by the Company will require Executive to have access to,
and knowledge of confidential information, which is of vital importance to the
success of the Company, (iii) the disclosure or improper use of any confidential
information could place the Company at a serious competitive disadvantage and
could do them serious damage, financial and otherwise, (iv) Executive will
develop relationships with clients and business partners pursuant to this
Agreement at the time and expense of the Company, and (v) by Executive’s
training, experience and expertise, Executive’s services to the Company are
extraordinary, special and unique. Executive agrees and acknowledges that each
restrictive covenant in this Section 6 (including, for all purposes of this
Section 6(e), each restrictive covenant contained in the Restricted Covenant
Agreement) is reasonable as to duration, terms and geographical area and that
the same protects the legitimate interests of the Company and its Affiliates,
including the protection and continuity of the business and goodwill of the
Company, imposes no undue hardship on Executive, is not injurious to the public,
and that, notwithstanding any provision in this Agreement to the contrary, any
violation of this restrictive covenant shall be specifically enforceable in any
court of competent jurisdiction. Executive agrees and acknowledges that a
portion of the compensation paid to Executive under this Agreement will be paid
in consideration of the covenants contained in this Section 6, the sufficiency
of which consideration is hereby acknowledged. If any provision of this Section
6 as applied to Executive or to any circumstance is adjudged by a court with
competent jurisdiction to be invalid or unenforceable, the same shall in no way
affect any other circumstance or the validity or enforceability of any other
provisions of this Section 6. If the scope of any such provision, or any part
thereof, is too broad to permit enforcement of such provision to its full
extent, Executive agrees that the court making such determination shall have the
power to reduce the duration and/or area of such provision, and/or to delete
specific words or phrases, and in its reduced form, such provision shall then be
enforceable and shall be enforced. Executive agrees and acknowledges that the
breach of this Section 6 will cause irreparable injury to the Company and upon
breach of any provision of this Section 6, the Company shall be entitled to
injunctive relief, specific performance or other equitable relief by any court
with competent jurisdiction without the need to prove the inadequacy of monetary
damages or post a bond; provided, however, that this shall in no way limit any
other remedies which the Company may have (including, without limitation, the
right to seek monetary damages). Each of the covenants in this Section 6 shall
be construed as an agreement independent of any other provisions in this
Agreement.

 

8 

 



(f)                Definition of “the Company” for Section 6. For purposes of
this Section 6, “the Company” refers to the Company and any incorporated or
unincorporated Affiliates, including any entity which becomes Executive’s
employer as a result of any transaction, reorganization or restructuring of the
Company for any reason.

 

Nothing contained in this Section 6 shall limit any common law or statutory
obligation that Executive may have to the Company or an Affiliate. The Company
shall be entitled, in connection with its tax planning or other reasons, to
terminate Executive’s employment (which termination shall not be considered a
termination without Cause for purposes of this Agreement or otherwise) in
connection with an invitation from an Affiliate to accept employment with such
Affiliate.

 

7.                  SECTION 280G. Notwithstanding anything in this Agreement to
the contrary, in the event that any payment or benefit received or to be
received by Executive (including any payment or benefit received in connection
with a “Change in Control” (as defined in the Company 2013 Omnibus Equity
Incentive Plan) or the termination of Executive’s employment, whether pursuant
to the terms of this Agreement or any other plan, arrangement or agreement) (all
such payments and benefits being hereinafter referred to as the “Total
Payments”) would not be deductible (in whole or part) by the Company or any of
its subsidiaries or Affiliates making such payment or providing such benefit as
a result of Section 280G of the Code, then, to the extent necessary to make such
portion of the Total Payments deductible (and after taking into account any
reduction in the Total Payments provided by reason of Section 280G of the Code
in such other plan, arrangement or agreement), the portion of the Total Payments
that do not constitute deferred compensation within the meaning of Section 409A
of the Code shall first be reduced (if necessary, to zero), and all other Total
Payments shall thereafter be reduced (if necessary, to zero).

 

8.                  ASSIGNMENT. This Agreement, and all of the terms and
conditions hereof, shall bind the Company and its successors and assigns and
shall bind Executive and Executive’s heirs, executors and administrators. No
transfer or assignment of this Agreement shall release the Company from any
obligation to Executive hereunder. Neither this Agreement, nor any of the
Company’s rights or obligations hereunder, may be assigned or otherwise subject
to hypothecation by Executive, and any such attempted assignment or
hypothecation shall be null and void. The Company may assign the rights and
obligations of the Company hereunder, in whole or in part, to any of the
Company’s subsidiaries, Affiliates or parent corporations, or to any other
successor or assign in connection with the sale of all or substantially all of
the Company’s assets or stock or in connection with any merger, acquisition
and/or reorganization, provided the assignee assumes the obligations of the
Company hereunder.

 

9 

 



9.                  GENERAL.

 

(a)                Notices. All notices or other communications required or
permitted under this Agreement shall be made in writing and shall be deemed
given if delivered personally or sent by nationally recognized overnight courier
service. Any notice or other communication shall be deemed given on the date of
delivery or on the date one (1) business day after it shall have been given to a
nationally-recognized overnight courier service. All such notices or
communications shall be delivered to the recipient at the addresses indicated
below:

 

To the Company:

 

Varonis Systems, Inc.
1250 Broadway, 29th Floor
New York, NY, 10001
Attention: General Counsel

 

To Executive:

 

at the address as it appears in the Company’s books and records or at such other
place as Executive shall have designated by notice as herein provided to the
Company, with a contemporaneous copy delivered to Executive’s counsel: Lawrence
E. Tofel P.C., 163 Washington Ave., Suite 5B, Brooklyn, New York, 11205; e-mail:
letofel@tofellaw.com

 

(b)               Severability. Any provision in this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. To the fullest extent
permitted by applicable law, the parties hereby waive any provision of law which
may render any provision hereof prohibited or unenforceable in any respect.

 

(c)                Entire Agreement. This Agreement constitutes the entire
agreement of the parties with respect to the subject matter hereof and may not
be modified or amended except by a written agreement signed by the Company and
Executive. As of the Effective Date, this Agreement supersedes any prior
agreements or understandings between the parties with respect to the subject
matter hereof. Executive represents that he is free to enter into this Agreement
without violating any agreement or covenant with, or obligation to, any other
entity or individual.

 

(d)               Counterparts. This Agreement may be executed by the parties
hereto in separate counterparts, each of which when so executed and delivered
shall be an original, but all such counterparts shall together constitute one
and the same agreement, and all signatures need not appear on any one
counterpart.

 

(e)                Amendments. No amendments or other modifications to this
Agreement may be made except by a writing signed by all parties. No amendment or
waiver of this Agreement requires the consent of any individual, partnership,
corporation or other entity not a party to this Agreement. Nothing in this
Agreement, express or implied, is intended to confer upon any third person any
rights or remedies under or by reason of this Agreement.

 

10 

 



(f)                Governing Law; Dispute Resolution. This Agreement shall be
governed by, and construed and enforced in accordance with, the laws of the
State of New York, without regard to any choice-of-law rules thereof which might
apply the laws of any other jurisdiction. To the fullest extent permitted by
law, the resolution of all disputes arising under, or relating to, this
Agreement shall be governed by, and construed and enforced in accordance with,
the arbitration provision of the Restrictive Covenant Agreement.

 

(g)               Survivorship. The provisions of this Agreement necessary to
carry out the intention of the parties as expressed herein shall survive the
termination or expiration of this Agreement.

 

(h)               Waiver. The waiver by either party of the other party’s prompt
and complete performance, or breach or violation, of any provision of this
Agreement shall not operate nor be construed as a waiver of any subsequent
breach or violation, and the failure by any party hereto to exercise any right
or remedy which it may possess hereunder shall not operate nor be construed as a
bar to the exercise of such right or remedy by such party upon the occurrence of
any subsequent breach or violation. No waiver shall be deemed to have occurred
unless set forth in a writing executed by or on behalf of the waiving party. No
such written waiver shall be deemed a continuing waiver unless specifically
stated therein, and each such waiver shall operate only as to the specific term
or condition waived and shall not constitute a waiver of such term or condition
for the future or as to any act other than that specifically waived.

 

(i)                 Section Headings. The section headings contained herein are
for the purposes of convenience only and are not intended to define or limit the
contents of said sections.

 

(j)                 Construction. The parties acknowledge that this Agreement is
the result of arm’s-length negotiations between sophisticated parties, each
afforded representation by legal counsel. Each and every provision of this
Agreement shall be construed as though both parties participated equally in the
drafting of the same, and any rule of construction that a document shall be
construed against the drafting party shall not be applicable to this Agreement.

 

(k)               Cooperation. Executive agrees that, subsequent to any
termination of his employment, he will continue to cooperate with the Company in
the prosecution and/or defense of any claim in which the Company may have an
interest (with the right of reimbursement for reasonable out-of-pocket expenses
actually incurred) which may include, without limitation, being available to
participate in any proceeding involving the Company, permitting interviews with
representatives of the Company, appearing for depositions and trial testimony,
and producing and/or providing any documents or names of other persons with
relevant information in Executive’s possession or control arising out of his
employment in a reasonable time, place and manner.

 

[Signature Page Follows]

11 

 



IN WITNESS WHEREOF, the parties have executed this Agreement as of the first
date written above.

 

 



  VARONIS SYSTEMS, INC.           By: \s\ Yakov Faitelson     Name: Yakov
Faitelson     Title: Chief Executive Officer                   EXECUTIVE        
              By: \s\ Eric Mann     Name: Eric Mann

 

 

 

 

12



--------------------------------------------------------------------------------

